UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN WILLIAM PICKENS,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00032-IMK-1)


Submitted:   September 26, 2008           Decided:   October 6, 2008


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


L.   Richard   Walker,   Assistant   Federal   Public   Defender,
Clarksburg, West Virginia, for Appellant.      Sharon L. Potter,
United States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Following       a    jury       trial,       John     William          Pickens    was

convicted of possession of firearms by a convicted felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000 &

Supp. 2008).          The district court sentenced Pickens to fifty-five

months    in        prison.       Pickens         timely        appeals,           challenging      the

district court’s denial of his motion to suppress the firearms

seized during a warrantless search of his home.                                    We affirm.

                  Pickens     asserts         that       the    district           court    erred    by

denying       his    motion       to       suppress       the        rifles       seized     from    his

trailer, claiming he had a reasonable expectation of privacy in

his residence and that the district court erroneously concluded

that     he       consented       to       the     search.             The        factual     findings

underlying a motion to suppress are reviewed for clear error,

while the legal determinations are reviewed de novo.                                              United

States v. Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing

Ornelas v. United States, 517 U.S. 690, 699 (1996)).                                         When the

district court denies a suppression motion, this court reviews

the    evidence       in    the       light      most     favorable          to    the     Government.

United States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

                  The Fourth Amendment prohibits unreasonable searches;

a   warrantless        search         is    per    se     unreasonable            unless     it    falls

within        a     valid      exception             to        the     warrant           requirement.

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).                                         Voluntary

                                                     2
consent to a search is such an exception.                         Ferguson v. City of

Charleston, 308 F.3d 380, 396 (4th Cir. 2002).

             In        addition,       individuals       under      supervision     have

diminished rights under the Fourth Amendment.                         United States v.

Reyes,     283    F.3d    446,     458     (2d    Cir.   2002).       For   example,   a

probation officer’s warrantless visit to the home of a convicted

person serving a term of supervised release does not violate the

Fourth Amendment, even absent consent.                       Griffin v. Wisconsin,

483 U.S. 868, 878 (1987).

             The       Supreme     Court    addressed       the    diminished     rights

accorded individuals under court supervision in United States v.

Knights, 534 U.S. 112, 120-21 (2001).                          In Knights, a police

officer conducted a warrantless search of a defendant he knew

was   on   probation.            The   defendant     had    agreed     to   warrantless

searches of his home by probation officers as a condition of his

release.           Without        deciding        whether      such    prior    consent

constituted        a     complete        waiver    of    the      defendant’s     Fourth

Amendment rights, id. at 118, the Supreme Court found that the

search was valid because the defendant had a diminished right to

privacy based on his status as a probationer and the officers

had reasonable suspicion that Knights was engaging in criminal

activity.        Id. at 120-21.

             The Supreme Court visited the issue of a parolee’s

Fourth Amendment rights in Samson v. California, 547 U.S. 843

                                             3
(2006),     examining       “whether       a       condition       of       release      can    so

diminish      or     eliminate        a    released              prisoner’s         reasonable

expectation     of    privacy       that   a       suspicionless         search     by    a    law

enforcement officer would not offend the Fourth Amendment.”                                    Id.

at 847.     In upholding the suspicionless search of a parolee on a

public street, the Court noted that parole was “an established

variation on imprisonment,” id. at 852, and that “parolees have

fewer expectations of privacy than probationers, because parole

is more akin to imprisonment than probation is to imprisonment.”

Id.   at     850.       The       Court        examined       the       totality       of      the

circumstances, balancing the degree to which the search intruded

upon the parolee’s diminished expectation of privacy against the

Government’s “overwhelming interest” in supervising parolees to

prevent recidivism and promote reintegration into society.                                     Id.

at 848-54.          The Court noted that the parolee was aware of the

California law conditioning release on the parolee’s consent to

warrantless searches as indicated by his signature on an order

submitting to the condition.               Id. at 852.            Under the totality of

the   circumstances,          the     Court         held     that       a     suspicionless,

warrantless search of the parolee did not violate the Fourth

Amendment.     Id. at 857.

             With     these      principles         in     mind,    we       find     that     the

warrantless        search   of    Pickens’          trailer       did    not    violate        the

Fourth     Amendment.       Like     the   parolee          in    Sampson,      Pickens        had

                                               4
signed a parole agreement acknowledging he would comply with all

rules and regulations prescribed by the Commissioner of the West

Virginia Division of Corrections.             Pickens signed a copy of the

rules and regulations which included the provisions requiring

him to permit his parole officer to visit his residence without

obstruction and to submit to a warrantless search of his person

and   home   for    supervision    purposes      at   any   time.      Under      the

totality of the circumstances, considering Pickens’ undisputed

awareness of the parole rules and regulations requiring him to

submit to a warrantless search and his agreement to abide by

these   provisions     as    a    condition      of   parole,    and    balancing

Pickens’     diminished     expectation     of   privacy    by   virtue      of   his

status as a parolee against the State’s legitimate interest in

supervising parolees, we conclude that the warrantless search of

Pickens’ home did not violate the Fourth Amendment.

             For these reasons, we affirm Pickens’ conviction.                    We

dispense     with    oral    argument     because     the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        5